Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

Claims 1-9 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Masuyama et al. (JP2018095851A), hereinafter Masu’851, in view of Masuyama et al. (JP2018097356A), hereinafter Masu’356.
	Regarding claim 1, Masu'851 teaches a resist composition (Page 13, Para. 7) comprising an iodized base polymer (resin A; Page 13, Para. 7; see Page 2, Para. 5 and [0005] of original Japanese version), and a quencher (Page 13, Para. 7) which is an amine or an ammonium salt (Page 13, Para. 8). Masu'851 does not teach that the quencher contains an iodized benzene ring. However, Masu'851 does teach that the iodized base polymer contains an acid labile group (Page 3, Para. 5), that the composition also contains an acid generator (Page 13, Para. 7) and a solvent (Page 13, Para. 7), and that a resist pattern with excellent line edge roughness is desired (abstract).
	Masu'356 teaches a known resist composition (Page 2, Para. 5) comprising a base polymer having an acid labile group (resin (A); (Page 2, Para. 5), a quencher (compound (I), Page 2 Para. 5; see Page 3 Para. 14) which is an iodized aromatic ring-containing amine (see [0009] of original Japanese version for structure), an acid generator (Page 2, Para. 5), a quencher other than the compound (1) (quencher (C); Page 2, Para. 5), and a solvent (Page 2, Para. 5). [Note: quencher (C) of Masu'356 is analogous to the quencher of Masu'851; see Page 17, Para. 12-15 of Masu'356 and Page 17, Para. 4-7 of Masu'356] Masu'356 further teaches that 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition of Masu'851 to further include the compound (I) of Masu'356. The compositions of the two references are analogous as shown above, and this modification would allow the modified composition of Masu'851 meet the limitations of the invention of Masu'356. Thus, one of ordinary skill in the art would expect that a resist pattern having improved line edge roughness could be produced from using this modified composition of Masu'851.
	Regarding claim 2, Masu'356 further teaches that the iodized benzene ring-containing amine (compound (I); Page 2, Para. 5) has the formula (A)-3 of the instant claim (see [0005] of original Japanese version for structure), wherein R4 is a C1-C18 divalent hydrocarbon group ("Ar represents a C6-C24 divalent aromatic hydrocarbon group" Page 2, Para. 6; "the aromatic hydrocarbon group also includes a group in which a hydrocarbon group is bonded to an aromatic ring", Page 2, Para. 4; assuming a minimum aromatic ring size of C6, this would imply a hydrocarbon linking group length of C0-C18), one R5 is a C1-C24 monovalent hydrocarbon group which may contain an ether bond (R1; Page 2, para. 6), the other R5 is hydrogen or a C1-C6 monovalent hydrocarbon group (R2; Page 2, Para. 6), m = 1, n = 0, m + n = 1, and p = 1.
	Regarding claim 3, Masu'851 further teaches that the composition further comprises an acid generator (Page 13, Para. 7) capable of generating sulfonic acid, 
	Regarding claim 4, Masu'851 further teaches that the iodized base polymer (resin A; Page 2, Para. 5) comprises recurring units having the formula (a1) of the instant claim (structural unit (I), Page 2, Para. 5; see [0009] of original Japanese version; see [0013] - [0014] of original Japanese version for examples).
	Regarding claim 5, Masu'851 further teaches that a is an integer of 1 to 3 (see [0013] - [0014] of original Japanese version).
	Regarding claim 6, Masu'851 further teaches that the composition further comprises an organic (see Page 17, Para. 3) solvent (Page 13, Para. 7).
Regarding claim 7, Masu'851 further teaches that the iodized base polymer (resin A; Page 3, Para. 5) further comprises recurring units having the formula (b1) of the instant claim (structural unit (a1), Page 3, Para. 5; see [0028] of original Japanese version for depictions of structure).
Regarding claim 8, Masu'851 further teaches that the composition further comprises a dissolution inhibitor (Page 17, Para. 11).
Regarding claim 9, Masu'851 further teaches that the composition is a chemically amplified (contains an acid generator; see Page 13, Para. 7) positive resist composition (Page 18, Para. 3-4).
Regarding claim 13, Masu'851 further teaches that the composition further comprises an iodine-free (see Page 17, Para. 6-7) quencher (Page 13, Para. 7).
Regarding claim 14, Masu'851 further teaches that the composition further comprises a surfactant (Page 17, Para. 11).
claim 15, Masu'851 further teaches that the iodized base polymer (resin A; Page 10, Para. 3) further comprises recurring units having the formula (g2) of the instant claim (structural unit (II), Page 10, Para. 3; see [0106] of original Japanese version for structure), wherein RA is a hydrogen or a methyl (RIII3 is a hydrogen or an alkyl group having 1 carbon atom; Page 10, Para. 4), Z2 is a single bond, A is a hydrogen or a trifluoromethyl (XIII3 represents a divalent saturated hydrocarbon group having 1 carbon atom, wherein a hydrogen atom contained in the saturated hydrocarbon group may be replaced with an alkyl group having 1 carbon atom which may have a halogen atom; Page 10, Para. 4), (Ax1 represents a perfluoroalkyl group having 1 carbon atom; Page 10, Para. 4), (RA- represents a sulfonate group; Page 10, Para. 4), and R43 to R45 are each independently a C1-C20 monovalent hydrocarbon group, which may contain a heteroatom, and any tow of R43, R44, and R45 ay bond together to form a ring with the sulfur atom to which they are attached (see Rb4 to Rb6; Page 11, Para 1; see b2-1 in [0112] in original Japanese version for structure of cation).
Regarding claim 16, Masu'851 further teaches a pattern forming process comprising the steps of applying the resist composition of claim 1 to form a resist film on a substrate, exposing the resist film to high-energy radiation, and developing the exposed resist film in a developer (Page 17, Para. 13).
Regarding claim 17, Masu'851 further teaches that the high-energy radiation is ArF excimer laser of wavelength 193 nm or KrF excimer laser of wavelength 248 nm (Page 17, Para. 16).
Regarding claim 18, Masu'851 further teaches that the high-energy radiation is EB or EUV (Page 18, Para. 1). Masu’851 is silent on the specific .

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Masuyama et al. (JP2018095851A), hereinafter Masu’851, in view of Masuyama et al. (JP2018097356A), hereinafter Masu’356 as applied to claims 1-9 and 13-18 above, and further in view of Hatakeyama et al. (U.S. 2017/0205709 A1), hereinafter Hatakeyama.
Regarding claims 10-12, Masu'851 does not teach that the iodized base polymer is free of an acid-labile group, that composition comprises a crosslinker, and that the composition is a chemically amplified negative resist. Rather Masu'851 teaches that the iodized base polymer contains an acid labile group (Page 3, Para. 5), does not teach a crosslinker, and teaches that the composition is a chemically amplified (contains an acid generator; see Page 13, Para. 7) positive resist composition (Page 18, Para. 3-4).
Hatakeyama teaches that chemically amplified resist compositions comprising a photoacid generator include positive variants, wherein a deprotection reaction (of an acid labile group) takes place under the action of acid, and negative variants, wherein a crosslinking reaction takes place under the action of acid ([0004]). Furthermore, quenchers may be added to both of these resist types for the purpose of controlling acid diffusion in unexposed areas and improving contrast ([0004]). Hatakeyama further teaches that, when the chemically amplified resist composition is negative-type, the base polymer is preferably free of an acid labile group and the composition further comprises a crosslinker ([0027]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas E Brown/Examiner, Art Unit 1737                                                                                                                                                                                                        

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        03/22/2022